Citation Nr: 0731362	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

3.  Entitlement to service connection for a back disability

4.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for a right 
knee disability.

5.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1977.  He also had National Guard service from January 1978 
to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in October 2006.   

The Board notes that the veteran also appealed the issue of 
service connection for bilateral hearing loss.  The RO issued 
a March 2007 rating decision in which it granted the claim 
for service connection and assigned a noncompensable rating.  
In April 2007, the RO issued another rating decision in which 
it increased the veteran's rating to 10 percent dating back 
to the date of the original service connection claim.  The 
granting of service connection constitutes a full grant of 
the claim.  The veteran has not filed a notice of 
disagreement in regards to the rating assigned.  As such, the 
issue is not before the Board at this time.  

The Board notes here that the RO's September 2005 rating 
decision (that is the subject of this appeal) reopened the 
previously denied service connection claim for a bilateral 
knee disability.  After reopening the claim, it denied the 
case on a de novo basis.

Regardless of the RO's determinations with regard to 
reopening the claims, the Board is not bound by these 
determinations and must nevertheless consider whether new and 
material evidence has been received. Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  As such, the Board has re-
characterized the issues and it proceeds with its own new and 
material evidence analysis.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is associated with the veteran's claims folder. 


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic PTSD.   

2.  The veteran was diagnosed with paranoid personality 
disorder and alcohol abuse prior to the veteran's in service 
injury.  As such, the presumption of soundness with regard to 
the veteran's psychiatric state is rebutted.  

3.  There was no increase in the preexisting paranoid 
personality disorder and alcohol abuse related to the 
veteran's active duty service.    

4.  A back disability was not manifested during the veteran's 
active duty service or for many years after service, nor is 
the veteran's current back disability otherwise related to 
service.

5.  A July 2002 rating decision denied the veteran's claims 
for service connection for right and left knee disabilities; 
a timely notice of disagreement was not received.   

6.  Certain evidence received since the July 2002 rating 
decision raises a reasonable possibility of substantiating 
the claims.  

7.  Right and left knee disabilities were not manifested 
during the veteran's active duty service or for several years 
after service, nor were they otherwise related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The July 2002 rating decision that denied the veteran's 
claim for service connection for a bilateral knee disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).  

5.  New and material evidence has been received since the 
July 2002 rating decision, and the veteran's claims of 
service connection for a right and left knee disabilities 
have been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

6.  Right and left knee disabilities were not incurred in or 
aggravated by the veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for a psychiatric disability and knee disabilities 
in March 2005.  That same month, a VCAA letter was issued to 
the appellant.  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2005 VCAA notice 
preceded the September 2005 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

The Board notes that the veteran did not file a claim for a 
back disability until May 2005.  Consequently, it was not 
addressed in the March 2005 VCAA notice.  The RO reissued 
VCAA notice addressing all of the veteran's claims (including 
the claim for a back disability) in January 2006.  The Board 
notes that the VCAA notice for the back disability claim 
occurred subsequent to the September 2005 RO rating decision.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the January 2006 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in March 2005.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the March 2005 notice constituted 
adequate notice to the veteran.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2005 and January 2006 in which it advised 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings and effective dates are rendered moot.  In 
any case, the RO provided the veteran with a March 2006 
correspondence that fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Psychiatric claims (to include PTSD)
The veteran testified at his July 2007 Board hearing that all 
of the issues on appeal began as a result of a May 1979 
incident while serving in the National Guard.  He was 
involved in a training exercise when a company commander 
threw a quarter pound stick of TNT that landed at the feet of 
the veteran.  The veteran was transported to an Aid Station, 
and then to a hospital in Idaho.  He testified that his legs 
were burned; and his knees, back, and hearing were damaged.  
He testified that as a result, he could no longer work; and 
he shot himself in the chest in an attempt at suicide (the 
first of several attempts).  

The service medical records contain no findings attributed to 
any psychiatric disability (to include PTSD).  The veteran 
was discharged from active duty service in April 1977 due to 
medical problems (pain associated with pes planus).    

The first evidence of a psychiatric disability is a March 
1978 hospital report.  The veteran was admitted to the 
hospital as part of a court order after he was charged with 
two counts of aggravated assault against his father and 
brother.  He reported being one of ten children (including 
half siblings) and that being in such a large family was 
depressing because they were financially poor and had very 
little.  In high school, he was constantly harassed by his 
peers because his family could not afford fancy cars or 
clothes.  He reported that he does not feel comfortable with 
people and that he is afraid of them.  He always felt 
"different"; and he always resented his poverty and lack of 
athleticism.  Approximately two years before the examination, 
he turned in the "town dope peddler."  Since then, he has 
lived under constant intimidation, threats against his life, 
and physical abuse from the community.  He said that he has 
been beaten by clubs, axes, and knives; but the police just 
laugh about it.  He started drinking and joined the Army to 
escape the harassment.  In February 1978, he attempted 
suicide with a pistol, but it went off before he put the gun 
to his head.  Instead, he was wounded in the chest.  At the 
examination, the veteran admitted to being an alcoholic who 
is steadily intoxicated for three weeks at a time.  At the 
age of 16, he was arrested for assault and battery of a 
female cousin.  She had been hitting him with a broom, and 
the charges were dropped due to self defense.  At the age of 
17, he was charged with aggravated assault after getting into 
an argument with his brother and sister.  After being beaten 
up, he threatened to kill them.  As noted above, at the time 
of the examination, he was charged with aggravated assault 
with a knife on his father and brother.  He had been drunk 
and had returned home from a bar where he had been 
intimidated by five men.  He admitted to having 
hallucinations and hearing his name when no one is around. 

During the examination, the veteran had neatly groomed hair; 
but was unshaven an in unkempt appearance (dirty clothes).  
He seemed nervous, tense, and had a noticeable tremor.  He 
seemed like a very immature, dependent youth with strong 
inadequate feelings, who has been under stress from his 
community.  He verbalized a good deal of resentment and 
bitterness.  He has been using alcohol to solve his problems.  
Under its influence, he has no control over his aggressive 
impulses.  His history gave an impression of adjustment 
reaction of adulthood, in an inadequate personality.  It was 
recommended that he enter into a one year structured program 
for drug and alcohol addicted teens.  This would get him out 
of his stressful environment and give him an opportunity to 
get to know himself.

The veteran underwent another examination in April 1978 while 
still at the hospital    and was diagnosed with paranoid 
personality and alcohol addiction.      

There are no further treatment reports until March 2005.  At 
that time, the veteran indicated that he attempted suicide.  
He also stated that the most recent episode of harming or 
threatening other individuals was three years ago.  He was 
last arrested in July 2002.  A July 2005 treatment note 
stated that he recently dealt with the anniversary of his 
wife's death.  It was the first anniversary for which he was 
not drunk or suicidal.  The examiner noted that the veteran 
has made progress emotionally; and that he is not a danger to 
others.    

The veteran underwent a VA psychiatric examination in 
September 2005.  The examiner reviewed the veteran's claims 
file and noted his two months spent on active duty; his 
discharge from service due to flat feet; and his blast injury 
while in the National Guard.  The veteran reported that he 
began to drink heavily after this injury; but that it 
declined significantly when he got married (approximately 
1984).  After service, he worked periodically in logging, 
road construction, and as a taxi driver.  The last time he 
worked was in 2001.  He stopped working due to physical 
limitations caused by a shattered right ankle in 2001.  He 
has been receiving social security disability benefits since 
2004.  He reported having been married for 6 years.  His wife 
died of lung cancer in 1990.  After his wife died, he spent 
14 years drinking excessively in order to cope with her 
death.  In terms of alcohol use/abuse, he stated that he has 
been doing well since March 2005.  At the time of the 
examination, he was working 40+ hours a week as a volunteer 
at the Fort Harrison VA.  He finds the volunteer work 
satisfying; and he acknowledges that it has helped him in 
maintaining his abstinence from alcohol.  He stated that 
after his wife died, he tended to drive family member away.  
He indicated that he currently gets along well with others.  

The veteran denied much in the way of past mental health 
treatment.  He admitted his stay in the Montana State 
Hospital in 1978 or 1979 after he tried to shoot his brother.  
He denied having any mental health treatment since then; but 
he admitted to having made numerous suicide attempts over the 
years.  He denied being currently suicidal.  

The veteran stated that he has had difficulty with depression 
in the past; but that he is doing well now.  His volunteer 
work has given him a new life.  He sometimes he becomes 
anxious when he is fearful that he is not doing his volunteer 
work correctly.  He denied being hypervigilant or having an 
exaggerated startled response.  The examiner noted that the 
veteran did not describe significant symptoms that would be 
suggestive of PTSD.  

The veteran was polite and courteous throughout the 
examination.  He presented well socially; and no unusual 
behaviors or mannerism were noted.  He was open and verbal 
during the diagnostic interview and did not appear to be 
guarded or defensive.  The examiner did not detect any 
obvious impression management; and the veteran's report was 
credible.  He expressed himself well during the interview; he 
spoke in complete sentences; and his speech was easily 
understood.  He appeared to be of average intelligence based 
on verbal skills and manner of presentation.  The examiner 
did not detect any cognitive difficulties.  Grooming and 
hygiene were satisfactory.  He was alert and oriented.  The 
mental status examination was essentially unremarkable.  He 
maintained good eye contact and normal voice.  Affect was 
fully ranging and appropriate.  He was able to smile 
spontaneously and respond to humor.  He described his 
underlying mood as "good."  He tracked the conversation 
well; and there was no impairment of concentration or 
attention span.  His memory was functionally intact; thinking 
was logical and goal oriented; and there were no indications 
of a thought disorder.  

The examiner felt that a diagnosis of depressive disorder, by 
history, was warranted.  However, the veteran did not exhibit 
significant depressive symptoms at that time.  His depression 
was thought to be in remission based on his self report and 
the mental examination.  The examiner noted mild psychosocial 
stressors in the form of financial limitations.  He assessed 
the veteran with a Global Assessment of Functioning (GAF) 
score of 75-80.  He did not present any psychiatric symptoms 
and it appeared that his depression had resolved.  His work 
was interrupted due to physical problems, as opposed to 
mental or psychiatric problems.  His ability to work was also 
limited by alcohol abuse; but this was in remission.  

Outpatient treatment reports from Dr. R.M., dated January 
2006 to June 2006 reflect that the veteran was terminated 
from his position with the VA (his volunteer job).  He 
remained in control.  Dr. R.M. opined that the veteran was in 
control of his behavior, and doesn't pose a threat to himself 
or others.  However, she believed that if he chooses to drink 
alcohol, he could pose such a threat.  

The September 2005 VA examiner was asked to clarify the 
diagnosis he gave.  He submitted a November 2006 addendum in 
which he noted that the veteran also was examined by Dr. E.L. 
in September 2005.  Although Dr. E.L. described some symptoms 
suggestive of PTSD, no diagnosis was made.  The examiner also 
noted that the veteran has been seen on a number of occasions 
by Dr. R.M. between January 2006 and June 2006.  In June 
2006, the veteran denied that depression was worsening; and 
there was no indication of psychotic thinking.  After 
reviewing the records, the examiner noted that there was no 
indication that the veteran has PTSD secondary to military 
experiences.  He noted that his primary difficulties appear 
to be related to a personality disorder and alcohol abuse.  
He opined that much of the veteran's problems with depression 
occur when he engages in alcohol abuse.  The depression is 
usually short lived and resolves rapidly once he abstains 
from alcohol.  The records indicate that he is quite 
dependent upon others for emotional support and guidance; and 
has underdeveloped judgment.  The examiner noted that the 
veteran's personality style is a long standing condition and 
likely predated military service.  

Analysis (psychiatric claims)

Regarding the veteran's PTSD claim, the Board notes that in 
addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The veteran has never been diagnosed with PTSD.  To the 
contrary, the Montana State Hospital reports specifically 
stated that he did not describe significant symptoms that 
would be suggestive of PTSD.  Moreover, the September 2005 VA 
examiner stated that there was no indication that the veteran 
has PTSD secondary to military experiences.

Without any evidence of a PTSD diagnosis, the preponderance 
of the evidence weighs against the grant of service 
connection.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for PTSD must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

With regards to the veteran's other psychiatric disabilities 
(paranoid personality disorder, alcohol addiction) the Board 
notes that the September 2005 examiner stated (in his 
November 2006 addendum) that the veteran's personality 
disorder is a long standing condition and likely predated 
military service.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

In this case, the veteran is presumed to have been in sound 
condition due to his normal entrance examination.  Therefore 
the VA must rebut the presumption by showing clear and 
unmistakable evidence that establishes the disability existed 
prior to service and was not aggravated by service.  The 
Board first notes that the veteran was first treated for his 
disabilities in March 1978.  The hospital report occurs after 
the veteran's active duty service.  However, the veteran has 
never contended that his psychiatric disabilities began (or 
were caused by) active duty service.  Instead, he testified 
that his psychiatric disabilities are a result of the May 
1979 incident that occurred in the National Guard, in which 
TNT exploded at his feet.  Nonetheless, the Board notes that 
the Montana State hospital reports from March-April 1978 make 
it clear that his problems began prior to active duty 
service.  The reports show that the veteran found family life 
depressing because they were financially poor; that he was 
constantly harassed in high school by his peers; that he did 
not feel comfortable with people; that he was afraid of them; 
and that he "always felt different."  The reports also show 
that prior to service, he turned in the "town dope 
peddler", causing him to be the victim of constant 
intimidation, threats against his life, and physical abuse 
from the community.  This all occurred prior to service.  In 
fact, the reports reflect that the veteran "started drinking 
and joined the Army to escape the harassment."  He attempted 
suicide in February 1978; was arrested at the age of 16 for 
assault and battery of a female cousin; was charged with 
aggravated assault at the age of 17; and had to report to the 
hospital due to a court order after he was again charged with 
aggravated assault with a knife on his father and brother.  
It was noted that the veteran a very immature, dependent 
youth with strong inadequate feelings, who has been under 
stress from his community.  He was resentful and bitter; and 
used alcohol to solve his problems.  Under its influence, he 
had no control over his aggressive impulses.  Once again, all 
of this predated his May 1979 blast injury.  Moreover, his 
April 1978 diagnosis of paranoid personality and alcohol 
addiction undeniably occurred prior to the May 1979 accident.  
The Board considers this to be clear and unmistakable 
evidence that the disability preceded military service.  

The Board also finds that the disability was not aggravated 
by the May 1979 accident.  It notes that after the April 1978 
treatment reports, there is no post service medical evidence 
of a psychiatric disability until March 2001 (22 years after 
the incident).  At his September 2005 VA examination, he did 
not present any psychiatric symptoms and it appeared that his 
depression had resolved.  The examiner pointed out that his 
inability to work was due to physical problems (not 
psychiatric problems) and alcohol abuse (which was in 
remission).  As opposed to the turbulence of the veteran's 
youth, the VA examiner found that the veteran's depression 
occurred only when he engages in alcohol abuse; and that the 
depression is usually short lived and resolves rapidly once 
he abstains from alcohol.    

The Board finds that the veteran's paranoid personality 
disability and alcohol addiction was a preexisting condition 
not aggravated during service.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for a psychiatric disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Back
The Board notes that the veteran's service medical records 
contain no findings attributed to a back disability.  The 
service medical records regarding the veteran's May 1979 
blast injury only reflect injuries to his knees and legs.  

The veteran first complained of back pain in February 2001 
(following a motor vehicle accident).  In a Social Security 
Administration (SSA) Disability Report, he admitted that his 
back did not bother him until February 2001.  In July 2001, 
he underwent an x-ray of the thoracic spine which yielded 
normal findings.  At that time, he reported a previous 
history of a gunshot wound many years ago with pain in the 
back between the shoulder blades.  Additional medical records 
reflect that the veteran was referring to a gunshot wound to 
the chest that he sustained in 1976 (prior to service).  
These records also reflect that the bullet was not in the 
spine.  In any case, the veteran also underwent a November 
2001 MRI of the thoracic spine that revealed no evidence of 
occult fracture.  There was very minimal disc protrusion at 
T5-6 eccentric to the left without central or neuroforaminal 
narrowing.  Additionally, there was a probable very small 
right sided T3-4 disc protrusion not appearing to cause 
significant central or neuroforaminal narrowing.  

The veteran underwent an examination by private physician 
(Dr. J.V.S.).  The veteran reported the blast injury of 1979 
and stated that it caused an injury to his left leg (with 
lacerations on his left knee and thigh).  He did not contend 
that it caused a back injury.  Instead, he reported that he 
was diagnosed with a thoracic strain/sprain following a 
February 2001 motor vehicle accident.  Dr. J.V.S. noted that 
the veteran underwent an MRI of the lumbar spine in July 
2001, which was negative.  He diagnosed the veteran with a 
thoracic lumbar strain/sprain secondary to motor vehicle 
accident of February 2001. 

The veteran underwent a VA examination in May 2007.  The 
examiner found no evidence of a thoracic spine disability.  
He diagnosed the veteran with osteoarthritis of the lumbar 
spine (minimal spurring at L2/3 and L3/4).  He opined that 
the lumbar spine disability was less likely than not related 
to the blast incident of 1979.  His opinion was based on the 
fact that the July 2001 MRI of the lumbar spine showed no 
lumbar spine pathology.  Since osteoarthritis was not seen in 
2001 (22 years after the blast injury), he opined that the 
veteran's osteoarthritis is most likely age related.    

The Board notes that there were no findings attributed to a 
back injury in service.  Moreover, there were no complaints 
of back pain until February 2001 (24 years after active duty 
service; and 22 years after his National Guard service).  The 
medical records showed that the complaints of back pain were 
attributed to a February 2001 motor vehicle accident; and 
that the veteran reported a 1976 gunshot wound that would 
have pre-dated service.  

The lack of any post-service medical records until February 
2001 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there has been no nexus opinion linking the 
veteran's current back disability to any incident of service.  
To the contrary, medical opinions have attributed his current 
back disability to a February 2001 motor vehicle accident and 
advancing age.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a back disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Knees

New and Material Evidence

By rating decision in July 2002, the RO denied a service 
connection claim for a bilateral knee disability.  The 
veteran failed to file a timely notice of appeal.  The July 
2002 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  A claim which is the subject of a prior final 
determination is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in March 2005); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2007) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The RO denied the claim in a July 2002 rating decision.  At 
that time, the evidence consisted of the veteran's service 
medical records; some of his National Guard records; and an 
April 2002 VA examination.  These records showed that the 
veteran complained of left knee pain in May 1979; and that 
the military determined that it occurred in the line of duty.  
The April 2002 examination failed to show that the veteran 
had a chronic disability.  The claim was denied due to a lack 
of a current chronic disability.  

Evidence submitted since the July 2002 decision includes 
additional National Guard records documenting further details 
of the injury, and additional post service medical records 
that show evidence of degenerative changes (a chronic 
disability) and genu recurvatum (a congenital defect) in both 
knees.  The Board finds that this new evidence of a chronic 
disability relates to an unestablished fact necessary to 
substantiate the claim.  It is neither cumulative nor 
redundant; and by itself or in conjunction with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for a bilateral knee disability is reopened.    

Service medical records confirm the veteran's contention that 
he sustained an injury when TNT was thrown at his feet in May 
1979.  The medical records reflect that he complained of some 
pain especially in the knee area.  Upon examination, there 
was tenderness along the left thigh, knee, and upper leg.  X-
rays were negative.  Over the course of the next few days, 
there was moderate tenderness laterally at fibular head and 
above knee; but swelling had decreased considerably.  There 
are no further in service medical records.  

There are no post service medical records for decades after 
service.  The veteran filed his claim in May 2001; and he 
underwent a VA examination in April 2004.  He complained of 
residual shrapnel scars and knees that tend to give out on 
him.  He stated that since the 1979 injury, both knees tend 
to be weak.  He recently had an episode where he fell, and 
incurred a fracture to his right ankle.  He denied any 
locking or swelling of the knee joints.  Upon examination, 
the veteran had flexion from 0 to 140 degrees.  He noted some 
pain on range of motion.  There was no excessive crepitus; no 
instability of the knee joints; and no effusion or redness.  
The examiner noted the veteran's scars; but stated that they 
did not cause any functional or cosmetic problems.  The 
examiner was unable to detect any significant knee findings 
on physical examination.  X-rays showed no fracture, focal 
bone destruction, significant spurring, or dislocation. 

The veteran underwent another set of x-rays to his knees in 
May 2005.  They revealed degenerative joint disease.  He 
underwent a VA examination in September 2005.  He reported 
that his knees give way and that sometimes he ears a knee 
brace.  Occasionally both knees will swell up (though it 
hasn't happened since September 2001).  He wraps the knees in 
hot towels, or uses ice when the pain flares up.  Pain is 
worse in the winter.  Upon examination, there was no heat, 
swelling, redness, deformity, or tenderness to palpation.  
There was no a/p or lateral instability; McMurray's was 
negative.  Flexion (0 to 140 degrees) and extension (0 to -15 
degrees) were within normal limits bilaterally.  The right 
knee had mild crepitus palpable with full extension.  The 
examiner was unable to further quantify functional loss due 
to pain, incoordination, weakness, or repetitive motion.  The 
examiner diagnosed the veteran with degenerative joint 
disease that is less likely than not related to service.  He 
noted that x-rays as recently as April 2002 were normal; and 
that the April 2002 and September 2005 exams were essentially 
normal.  The May 2005 x-rays show "MILD EARLY [degenerative 
joint disease] indicating that this is more likely due to the 
normal process of aging."  [Emphasis in original].  He also 
noted that the May 1979 x-rays done following the injury were 
also clinically normal (indicating that there was no internal 
derangement of the knee structures).     

The Board sought another VA opinion in November 2006.  The 
clinician reviewed the veteran's claims file and noted an 
October 2001 Occupational Health and Wellness Services record 
showing a diagnosis of bilateral genu recurvatum, which is  a 
reference to joint laxity and associated with muscle weakness 
of legs.  He stated that genu recurvatum was not due to, 
caused by, or aggravated beyond normal progress by the 
reported injury.  He opined that "genu recurvatum clearly 
and unmistakable pre-existed any military service."  

Regarding the veteran's degenerative joint disease, the 
clinician stated that "the [September 2005] examiner opines 
that this [condition] is less likely than not related to 
service and I concur."  Like the September 2005 examiner, 
the November 2006 clinician noted that the May 1979 and April 
2002 x-rays were normal, indicating no internal derangement 
of the knee.  He also noted that the May 2005 x-rays show 
MILD EARLY degenerative joint disease.  

The Board acknowledges that the veteran sustained an injury 
to his knees in May 1979 while serving in the National Guard.  
However, there is no post-service continuity of complaints or 
symptoms pertaining to the veteran's knees until the veteran 
filed his claim in May 2001 (following a February 2001 motor 
vehicle accident). Moreover, there are no clinical findings 
of a current knee disability until May 2005.  Such a lapse of 
time between service separation (1979) and the earliest 
documentation of current disability more than 26 years later 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for right and left knee disabilities must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to a back disability is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


